Citation Nr: 1601923	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle.

3.  Entitlement to an initial compensable disability rating for a left varicocele, to include entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to May 2006. 

This case came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  (The RO issued another rating decision in April 2008, continuing evaluation of the Veteran's service-connected left varicocele as noncompensably (zero percent) disabling, for the purpose of correcting a typographical error in the June 2007 rating decision, wherein the decision correctly assigned a noncompensable (zero percent) evaluation for left varicocele under "Decision" but incorrectly stated that a 10 percent evaluation was warranted in the "Reasons for Decision.")

In April 2012, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.  After completion of the requested actions, the AMC issued a November 2012 supplemental statement of the case (SSOC), continuing the denials of the Veteran's claims, and returned the appeal to the Board.  In April 2014, the Board again remanded the Veteran's claims to the RO via the AMC to ensure compliance with the Board's April 2012 Remand instructions.  Thereafter, in a March 2015 SSOC, the AMC continued the previous denials of the Veteran's claims.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings. 

The issues of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle and entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence of intermittent edema of the left testicle, testicular atrophy, and/or related urinary dysfunction has not been shown. 

2.  Evidence of erectile dysfunction and/or infertility has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103 A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 7120, 4.115(b), DC 7523, 7525 (2015). 

2.  The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issue decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran's claim of service connection for a left varicocele was granted in June 2007, and he was assigned a disability rating and an effective date in that decision.  As the issue currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).

All available evidence pertaining to the issues decided herein was obtained by the VA and associated with the claims folder.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Further, the Veteran was afforded VA examinations and furnished with medical opinions as to his claims.  There is no indication that there is a need for additional examinations or medical opinions.

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.	Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015). 

For disability with no specific corresponding DC, as in this case, the use of multiple or hyphenated DCs is required to appropriately identify and rate the particular disability.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, in this case, the genitourinary system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC applicable to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).  

In this case, the RO initially evaluated the Veteran's left varicocele as noncompensably (zero percent) disabling under 38 C.F.R. § 4.104, DC 7599-7120, determining that the DC most analogous was DC 7120, which pertains to varicose veins.  ("Varicocele" is defined as "a condition in males characterized by varicosity of the veins of the pampiniform plexus . . . "  Dorland's Illustrated Medical Dictionary 2025 (32nd ed. 2012).)  DC 7120 provides for a noncompensable (zero percent) evaluation for "[a]symptomatic palpable or visible varicose veins" and a 10 percent evaluation for "[i]ntermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery."  38 C.F.R. § 4.104, DC 7120 (2015).  (As to the 10 percent evaluation, the Board notes that clearly, the effect of the Veteran's left varicocele is confined to his testicle, and as such, the Board will consider, by analogy, whether there is evidence that the varicocele results in swelling (edema) or aching.)  The RO later continued to evaluate the Veteran's left varicocele as noncompensably (zero percent) disabling, applying instead, 38 C.F.R. § 4.115b, DC 7599-7523, deciding that the DC most analogous was DC 7523, which relates to atrophy of the testis.  DC 7523 provides for a noncompensable (zero percent) evaluation for complete atrophy of one testis and a 20 percent evaluation for complete atrophy of both testis.  38 C.F.R. § 4.115b, DC 7523 (2015).  Accordingly, the Board will consider evaluations of the Veteran's left varicocele under both DCs.

Consideration will also be given to whether a higher rating could be assigned under an alternate DC, particularly DC 7525.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (all potential applicable DCs, whether or not raised by a claimant, must be acknowledged and considered by the Board).  DC 7525 pertains to chronic epididymo-orchitis and is to be rated as a urinary tract infection.  38 C.F.R. § 4.115b, DC 7525 (2015).  Urinary tract infections are evaluated under 38 C.F.R. § 4.115a, which provides for a 10 percent rating when the disability requires long-term drug therapy, one to two hospitalizations per year and/or intermittent intensive management.  38 C.F.R. § 4.115a (2015). 

In January 2007, the Veteran underwent a general VA examination.  A review of the genitourinary system revealed absence of the following: abnormal flow, urinary incontinence, urinary frequency, urgency, dysuria, hesitancy, testicular pain, scrotal mass, erectile dysfunction, genital lesions, urethral discharge, flank pain, hematuria, stones, nocturia, and dialysis.  Examination further revealed that the penis, testes, epididymis, seminal vesicales, and spermatic cord were normal.  The examiner noted that there were no abnormalities palpated in the left scrotum, and that varicocele was not obvious by physical exam.  In addition, the examiner indicated that the Veteran's left varicocele had no effect on usual occupation or daily activities. 

During a May 2012 VA male reproductive system examination, the examiner noted that the "Veteran reports he notices a daily aching, annoying scrotal pain until he is distracted."  The Veteran also reported at that examination that he and his ex-spouse tried to have a child, and that he had participated in unprotected sex with her from December 2002 to May 2008 without a resulting pregnancy.  In response, the examiner requested semen analysis to evaluate for infertility.  The semen analysis came back normal.  The examiner conducted a physical examination which revealed the penis and testes to be normal with no sign of benign or malignant neoplasm or metastases.  While the right epididymis was found to be tender to palpation, the examiner noted "no abnormalities palpated in left scrotum."  The examiner also noted that the left varicocele was not obvious by physical exam.  In addition, the examiner performed a scrotal ultrasound, that demonstrated the presence of the Veteran's varicocele but absence of any testicular abnormality.  Moreover, the examiner indicated the absence of the following: a voiding dysfunction, urinary tract/kidney infection, erectile dysfunction, retrograde ejaculation, chronic epididymitis, epididymo-orchitis, and prostatitis.  Furthermore, as to functional impact, the examiner indicated that the Veteran missed no work due to testicular conditions.

The Board finds that a compensable rating is not appropriate under DC 7120.  This is so because the Veteran's left varicocele does not manifest with intermittent edema, as both VA examinations revealed that there were no abnormalities palpated in the left scrotum, to include any tenderness.  Also, no swelling was observed.  Although the Veteran reported pain and aching during the May 2012 VA examination, there is no evidence that the Veteran's subjective complaints of pain and aching are related to his left varicocele, considering that both VA examinations revealed that the penis and testes were normal, including no abnormalities palpated in the left scrotum.  Moreover, during the January 2007 VA examination, testicular pain was reported as occurring "[n]ever."  Additionally, both VA examiners noted that the Veteran's left varicocele has no effect on his daily and occupational activities.  Veteran has also not asserted that any aching or pain is alleviated by elevation or compression.  

A compensable rating is not warranted under DC 7523 because there is no indication of testicular atrophy.  Both VA examinations revealed that the testes were normal.  There is also no evidence of chronic epididymo-orchitis, let alone urinary tract infections or any other urinary dysfunction, related to the Veteran's left varicocele that would warrant a compensable rating under DC 7525.  The May 2012 VA examiner specifically noted the absence of epididymo-orchitis, and both VA examiners noted no urinary tract infections or other urinary dysfunction.  The Board has considered all potentially applicable DCs, and finds no basis upon which to assign a compensable rating for the Veteran's left varicocele under any alternate code.  See Schafrath, supra.

As part of the relevant DC (DC 7523) and request for an increase in benefits involving a creative organ, the Board has also considered whether the Veteran's disability warrants entitlement to SMC for loss of use of a creative organ.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); 38 C.F.R. § 4.115b, fn. 1.  As is relevant here, loss of use of a creative organ will be shown by the acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1) (2015).  Here, both VA examinations revealed the absence of erectile dysfunction and testicular atrophy.  Moreover, in a January 2015 addendum VA opinion, the examiner indicated that varicocele does not cause loss of use of a creative organ because varicocele does not affect erectile dysfunction.  While the Board notes that the addendum opinion provides an opinion as to whether the Veteran's service-connected "right" varicocele causes loss of use of a creative organ (per the April 2014 Remand instructions) instead of the correct service-connected condition of left varicocele, the reasoning of the examiner's opinion applies to varicocele in general and would therefore equally apply as to the Veteran's left varicocele.  The examiner stated that "[v]aricocele . . . does not affect erectile function" and that there was "[n]o medical basis" for such a proposition.  While the examiner did opine that varicocele could interfere with fertility, semen analysis taken in May 2012 was normal.  Therefore, in view of the above, SMC for loss of use of a creative organ is also not warranted.  

The Board also concludes that referral for extra-schedular consideration is not warranted.  The evidence simply does not establish symptomatology related to the Veteran's left varicocele that would take his case outside the norm.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial compensable rating for a left varicocele, to include entitlement to SMC based on the loss of use of a creative organ, is denied. 


REMAND

VA regulations require the AOJ to furnish the Veteran and his representative a SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  See 38 C.F.R. § 19.31 (2015).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration).

In March 2015, the AOJ issued a SSOC wherein it denied the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle and entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle.  Notably, the SSOC does not list a July 2014 VA ankle examination under the evidence considered, nor does the AOJ's statement of reasons or bases reflect consideration of the information contained in this record.  As the record is relevant to the Veteran's current claims, the Board finds that the matter must be remanded to ensure that the AOJ has given due consideration to this evidence in the first instance.  38 C.F.R. § 20.1304(c); see Disabled American Veterans, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ should review the record, to specifically include the July 2014 VA ankle examination, and readjudicate the Veteran's claims in light of this additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


